Exhibit 99.1 Internap Reports Third Quarter 2011 Financial Results ● Revenue of $62.0 million compared with $60.3 million in the prior year’s quarter ● Segment profit1 of $31.2 million; segment margin1 of 50.4 percent, up 270 basis points year-over-year; ● Adjusted EBITDA2 of $11.3 million, up 23 percent over the third quarter of 2010; ● Adjusted EBITDA margin2 of 18.2 percent, up 300 basis points year-over-year; ● Announces launch of comprehensive enterprise cloud services. ATLANTA, GA – (October 27, 2011) Internap Network Services Corporation (NASDAQ: INAP), a leading provider of IT Infrastructure services, today announced financial results for the third quarter of 2011. “We are pleased with Internap’s solid financial results for the third quarter of 2011.Continued strong operational performance drove improvement across the business this quarter as demonstrated by:accelerated revenue growth, higher profitability and increased data center occupancy,” said Eric Cooney, President and Chief Executive Officer of Internap.“Further, we are pleased to see confirmation of our strategic shift to an IT Infrastructure services provider as our company-controlled data center and managed hosting revenue continues to grow at or above market rates.With our on-going data center footprint expansion and the launch of our enterprise cloud services solution, Internap is now unmatched in terms of our IT services platform flexibility and performance.” Third Quarter 2011 Financial Summary 3Q 2011 3Q 2010 2Q 2011 YoY Growth QoQ Growth Revenues: Data center services $ $ $ 8
